Case 8:30-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 1 of 33 PagelD 26

%,

AF Approval Chief rporovaidllpee BEC

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
v. CASE NO. 3! 20-¢°-199-T-35ARS

MICHAEL NOLAN

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11{c), the United States of America, by Maria
Chapa Lopez, United States Attomey for the Middle District of Florida, the
Criminal Division, Fraud Section (hereafter, the “Offices”) and the defendant,
Michael Nolan, and the attorney for the defendant, Frank A. Rubino, Esq.,
mutually agree as follows:
A. Particularized Terms
1. (Co i oO
The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with conspiracy to conamit health
care fraud, in violation of 18 U.S.C. § 1349.
2. Maximum Penalties
Count One carries a maximum sentence of 10 years’ imprisonment,

a fine of $250,000, a term of supervised release of not more than 3 years, anda

Defendant’s Initials i IN =
aa

Case.8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 2 of

special assessment of $100. With respect to certain offenses, the Court

the defendant to make restitution to any victim of the offenses, and w:

33 PagelD 27

shail order

th respect

to other offenses, the Court may order the defendant to make restitution to any

victim of the offenses, or to the community, as set forth below.

3. Elements of the Offense

The defendant acknowledges understanding the nature and elements

of the offense with which defendant has been charged and to which defendant is

pleading guilty.

The elements of Count One are:

 

First: two or more persons, in some way or man
to try to accomplish 2 common and unla
commit health care fraud, as charged in th
Information; and

er, agreed
plan to

Second: the defendant knew the unlawful purpose of the plan

and willfully joined in it.
4, Indictment Waiver

Defendant will waive the right to be charged by way of indictment

before a federal grand jury.
5. No Further Charges

If the Court accepts this plea agreement, the Offices agree not to

charge defendant with committing any other federal criminal offenses known to

Defendant's Initials _/ \IN 2

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 3 of

‘¢
.

33 PagelD 28

the Offices at the time of the execution of this agreement, related to the conduct

giving rise to this plea agreement.

6. ituti Victim of e of Convict

on

Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to make

full restitution to the Medicare Program, the Department of Veterans’ Affairs,

and any other victims as determined by the Court.

7. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United Sta

fes will

recommend to the Court that the defendant be sentenced within the defendant’s

applicable guidelines range as determined by the Court pursuant to the United

States Sentencing Guidelines, as adjusted by any departure the United States has

agreed to recommend in this plea agreement. The parties understand
recommendation is not binding on the Court and that, if it is not accel

Court, neither the United States nor the defendant will be allowed to '

that such a
pted by this
withdraw

from the plea agreement, and the defendant will not be allowed to withdraw from

the plea of guilty.

8. Acceptance of Responsibility—Three Levels

At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted, the

United States will recommend to the Court that the defendant receive

Defendant's Initials “JN 3

 

a two-level

 
“¢
:

Case 8:20-cr-00195-MSS-AAS Document4 Filed 06/17/20 Page 4 of

33 PagelD 29

downward adjustment for acceptance of responsibility, pursuant to USSG

§3E1.1(a). The defendant understands that this recommendation or re
binding on the Court, and if not accepted by the Court, the defendant

allowed to withdraw from the plea.

quest 1s not

will not be

Further, at the time of sentencing, if the defendant’s offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

complies with the provisions of USSG §3E1.1(b) and alt terms of this

Agreement, including but not limited to, the timely submission of the

Plea

financial

affidavit referenced in Paragraph B.5., the United States agrees to file'a motion

pursuant to USSG §3E1.1{b) for a downward adjustment of one additional level.

The defendant understands that the determination as to whether the defendant

has qualified for a downward adjustment of a third level for acceptance
responsibility rests solely with the Offices, and the defendant agrees th
defendant cannot and will not challenge that determination, whether |

collateral attack, or otherwise.

9. Cooperation—Substantial Assistance to be Considered

re of

iat the

by appeal,

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a

prosecution for perjury or making a false statement, fully and truthfully before

any federal court proceeding or federal grand jury in connection with

Defendant's Initials /\ IN 4

the charges

 
“fw
‘

Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 5 of/33 PagelD 30

in this case and other matters, such cooperation to further include a full and

complete disctosure of all relevant information, including production

of any and

all books, papers, documents, and other objects in defendant's possession or

control, and to be reasonably available for interviews which the United States

may require. If the cooperation is completed prior to sentencing, the government

agrees to consider whether such cooperation qualifies as “substantial assistance”

in accordance with the policy of the Offices, warranting the filing of a) motion at

the time of sentencing recommending (1) a downward departure from the

applicable guideline range pursuant to USSG §5K1.1, or (2) the imposition of a

sentence below a statutory minimum, if any, pursuant to 18 U.S.C. §

(3) both. If the cooperation is completed subsequent to sentencing, the

government agrees to consider whether such cooperation qualifies as

355Xe), or

‘substantial

assistance” in accordance with the policy of the Offices, warranting the filing of a

motion for a reduction of sentence within one year of the imposition of sentence

pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant understands that

the determination as to whether “substantial assistance” has been provided or

what type of motion related thereto will be filed, if any, rests solely with the

Offices, and the defendant agrees that defendant cannot and will not challenge

that determination, whether by appeal, collateral attack, or otherwise

Defendant’s Initials _/ Viv 5

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 6 of/33 PagelD 31

Om a
10. Use of Information—-Section 1B1.8

Pursuant to USSG §1B1.8(a), the United States agrees that no self-
incriminating information which the defendant may provide during the|course of
defendant’s cooperation and pursuant to this agreement shall be used in
determining the applicable sentencing guideline range, subject to the restrictions
and limitations set forth in USSG §1B1.8(b).

11. rfei f Asse

The defendant agrees to forfeit to the United States immediately and
voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. 982(a)(7), whether in the possession or control of
the United States, the defendant or defendant's nominees. The assets to be

forfeited specifically include, but are not limited to, $2.1 million in proceeds the

 

defendant admits he obtained as the result of the commission of the offense to
which the defendant is pleading guilty. The defendant acknowledges and agrees

that: (1) the defendant obtained this amount as a result of the co:

  
  
 

offense, and (2) as a result of the acts and omissions of the defendant,
United States upon the exercise of due diligence. Therefore, the defen

that, pursuant to 21 U.S.C. § 853(p), the United States is entitled to fo:

other property of the defendant (substitute assets), up to the amount of proceeds

Defendant’s Initials [IM 6

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 7 of

“f

33 PagelD 32

the defendant obtained, as the result of the offense(s) of conviction. The

defendant further consents to, and agrees not to oppose, any motion for substitute

assets filed by the United States up to the amount of proceeds obtained from

 

commission of the offense and consents to the entry of the forfeiture order into

the Treasury Offset Program. The defendant agrees that forfeiture of substitute

assets as authorized herein shall not be deemed an alteration of the de
sentence.

The defendant additionally agrees that since the criminal
have been transferred to third parties and cannot be located by the Un

upon the exercise of due diligence, the preliminary and final orders of

ndant's

proceeds
ited States

forfeiture

should authorize the United States Attorney’s Office to conduct discovery

(including depositions, interrogatories, requests for production of documents, and

the issuance of subpoenas), pursuant to Rule 32.2(b)(3) of the Federal] Rules of

Criminal Procedure, to help identify, locate, and forfeit substitute assets.

The defendant also agrees to waive all constitutional, sta

tutory, and

procedural challenges (including direct appeal, habeas corpus, or any other

means) to any forfeiture carried out in accordance with this Plea Agreement on

 

any grounds, including that the forfeiture described herein constitutes

excessive fine, was not properly noticed in the charging instrument, a

Defendant's Initials [ ru 7

n

dressed by

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 8 of/33 PageID 33

é

the Court at the time of the guilty plea, announced at sentencing, or irtcorporated
into the judgment.
The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the govemmment. Pursuant to Rule 32.2(b)(4),
the defendant agrees that the preliminary order of forfeiture will satisfy the notice
requirement and will be final as to the defendant at the time it is entered. In the
event the forfeiture is omitted from the judgment, the defendant agrees that the
forfeiture order may be incorporated into the written judgment at any time

pursuant to Rule 36.

 

The defendant agrees to take all steps necessary to identify and

 
 
 
 
  
 
 
 

locate all substitute assets and to transfer custody of such assets to the United
States before the defendant’s sentencing. To that end, the defendant agrees to
make a full and complete disclosure of all assets over which defendant\exercises
control, including all assets held by nominees, to execute any documents
requested by the United States to obtain from any other parties by lawful means
any records of assets owned by the defendant, and to consent to the release of the
defendant’s tax returns for the previous five years. The defendant agrees to be
interviewed by the government, prior to and after sentencing, regarding such

assets. The defendant further agrees to be polygraphed on the issue of assets, if it

Defendant's Initials / \ IV 8

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 9 ol

. ‘ i

33 PagelD 34

is deemed necessary by the United States. The defendant agrees that Federal

 

Rule of Criminal Procedure 11 and USSG § 1B1.8 will not protect fro

forfeiture

assets disclosed by the defendant as part of the defendant's cooperation.

The defendant agrees to take al! steps necessary to assist the

government in obtaining clear title to any substitute assets before the

fendant’s

sentencing. In addition to providing full and complete information about

substitute assets, these steps include, but are not limited to, the surrender of title,

the signing of a consent decree of forfeiture, and signing of any other documents |

necessary to effectuate such transfers.
Forfeiture of the defendant's assets shall not be treated as
of any fine, restitution, cost of imprisonment, or any other penalty the

impose upon the defendant in addition to forfeiture.

satisfaction

Court may

The defendant agrees that, in the event the Court determines that the

 

defendant has breached this section of the Plea Agreement, the wa may be

found ineligible for a reduction in the Guidelines calculation for accep
responsibility and substantial assistance, and may be eligible for an obs
justice enhancement.

The defendant agrees that the forfeiture provisions of this plea a

are mtended to, and will, survive the defendant, notwithstanding the a

ce of

struction of

greement

batement

of any underlying criminal conviction after the execution of this agreement. The

Defendant’s Initials Man 9

 

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 10 of 33 PagelD 35

‘ 4

forfeitability of any particular property pursuant to this agreement shall be

determined as if the defendant had survived, and that determination shall be

binding upon defendant's heirs, successors and assigns until the agreed forfeiture,

including the forfeiture of any substitute assets, is final.

B. tan T. and itiOns
1. Restituti i sessment a i

The defendant understands and agrees that the Court, in jaddition to

or in lieu of any other penalty, shall order the defendant to make resti

 

tion to

any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses

described in 18 U.S.C. § 3663A(c\(1); and the Court may order the defendant to

make restitution to any victim of the offenses, pursuant to 18 U.S.C. §/3663,

including restitution as to all counts charged, whether or not the Gefendant enters

a plea of guilty to such counts, and whether or not such counts are dismissed

pursuant to this agreement. The defendant further understands that co

 

pliance

with any restitution payment plan imposed by the Court in no way precludes the

United States from simultaneously pursuing other statutory remedies

or

collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not limited to,

garnishment and execution, pursuant to the Mandatory Victims Restitution Act,

in order to ensure that the defendant's restitution obligation is satisfied.

Defendant’s Initials_ “27” 10

 
Case 8:20-cr-00195-MSS-AAS Document4 Filed 06/17/20 Page 11 of 33 PagelD 36

v4

On each count to which a plea of guilty is entered, the Cj
impose a special assessment pursuant to 18 U.S.C. § 3013.
The defendant understands that this agreement imposes |

limitation as to fine.
2. Supervised Release
The defendant understands that the offenses to which the

is pleading provide for imposition of a term of supervised release upor

Durt shall

+ defendant

1 release

“from imprisonment, and that, if the defendant should violate the conditions of

release, the defendant would be subject to a further term of imprisonment.

3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, uj

bon

conviction, a defendant who is not a United States citizen may be removed fram

the United States, denied citizenship, and denied admission to the Un
in the future.
4, Sentencing Information
The United States reserves its right and obligation to rep
Court and the United States Probation Office all information concern

background, character, and conduct of the defendant, to provide relev

ited States

prt to the

ing the

ant factual

information, including the totality of the defendant’s criminal activities, if any,

not limited to the counts to which defendant pleads, to respond to comments

Defendant’s Initials _/ V a/ ll

 
* ¥

Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 12 of 33 PagelD 37

made by the defendant or defendant’s counsel, and to correct any misstatements
or inaccuracies. The United States further reserves its right to make any
recommendations it deems appropriate regarding the disposition of this case,
subject to any limitations set forth herein, if any.
5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)\(2KAXii), the defendant agrees to complete and submit to the United States
Attorney’s Office within 30 days of execution of this agreement an affidavit
reflecting the defendant's financial condition. The defendant promises that his
financial statement and disclosures will be complete, accurate and truthful and

will include all assets in which he has any interest or over which the defendant

 

exercises control, directly or indirectly, including those held by a spouse,
dependent, nominee or other third party. The defendant further agrees to execute
any documents requested by the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to L release of
the defendant’s tax returns for the previous five years. The defendant similarly
agrees and authorizes the United States Attorney’s Office to provide to, and

obtain from, the United States Probation Office, the financial affidavit, any of the

defendant’s federal, state, and local tax returns, bank records and any) other

Defendant’s Initials [1 ON 12

 

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 13 of

. L bs

financial information conceming the defendant, for the purpose of ma

recommendations to the Court and for collecting any assessments, fin

33 PagelD 38

king any

 

s,

restitution, or forfeiture ordered. by the Court. The defendant expressly authorizes

the United States Attorney's Office to obtain current credit reports in order to

evaluate the defendant's ability to satisfy any financial obligation imp
Court.
6. Sentencing Recommendations

sed by the

It is understood by the parties that the Court is neither a party to nor

bound by this agreement. The Court may accept or reject the agreemer
a decision until it has had an opportunity to consider the presentence 1
prepared by the United States Probation Office. The defendant unders|

acknowledges that, although the parties are permitted to make recomn

nt, or defer
eport
tands and

nendations

 

and present arguments to the Court, the sentence will be determined s

lely by the

Court, with the assistance of the United States Probation Office. Defendant

further understands and acknowledges that any discussions between defendant or

defendant's attorney and the attorney or other agents for the government

regarding any recommendations by the government are not binding o

and that, should any recommendations be rejected, defendant will not

the Court

be

permitted to withdraw defendant's plea pursuant to this plea agreement. The

government expressly reserves the right to support and defend any dea

Defendant's Initials PIN 13

 

 

sion that
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 140

2

the Court may make with regard to the defendant's sentence, whether

f 33 PagelD 39

or not such

decision is consistent with the government’s recommendations contained herein.

7. efendant’s Waiver of Right’ th tenc

The defendant agrees that this Court has jurisdiction and

authority

to impose any sentence up to the statutory maximum and expressly waives the

right to appeal defendant’s sentence on any ground, including the ground that the

Court erred in determining the applicable guidelines range pursuant to

the United

States Sentencing Guidelines, except (a) the ground that the sentence exceeds the

defendant’s applicable guidelines range as determined by the Court pursuant to

the United States Sentencing Guidelines; (b) the ground that the mn exceeds

the statutory maximum penalty; or (c) the ground that the sentence vi

Eighth Amendment to the Constitution; provided, however, that if the

lates the

government exercises its right to appeal the sentence imposed, as authorized by

18 U.S.C. § 3742(b), then the defendant is released from his waiver and may

appeal the sentence as authorized by 18 U.S.C. § 3742(a).
8. Scope of Agreement

It is further understood that this agreement is limited to the Office of

the United States Attorney for the Middle District of Florida and the Criminal

Division, Fraud Section, and cannot bind other federal, state, or local prosecuting

Defendant’s Initials / NM 14

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 150

?

f 33 PagelD 40

authorities, although the Offices will bring defendant’s cooperation, ifany, to the

attention of other prosecuting officers or others, if requested.
9. Filing of Agreement

This agreement shall be presented to the Court, in open cy

camera, in whole or in part, upon a showing of good cause, and filed iy

cause, at the time of defendant's entry of a plea of guilty pursuant here!

10. Voluntariness

Durt Or in
h this

fo.

 

The defendant acknowledges that defendant is entering i

Lo this

agreement and is pleading guilty freely and voluntarily without relian: upon any

discussions between the attorney for the government and the defendan and

defendant’s attorney and without promise of benefit of any kind (other

than the

concessions contained herein), and without threats, force, intimidation] or

coercion of any kind. The defendant further acknowledges defendant's

understanding of the nature of the offense or offenses to which defendant is

pleading guilty and the elements thereof, including the penalties provided by law,

and defendant’s complete satisfaction with the representation and advice received

from defendant's undersigned counsel (if any). The defendant also understands

that defendant has the right to plead not guilty or to persist in that plea

if it has

already been made, and that defendant has the right to be tried by a jury with the

assistance of counsel, the right to confront and cross-examine the witnesses

Defendant's Initials MIN 15

 

 
Case. 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 160

?

against defendant, the right against compulsory self-incrimination, and

[33 PagelD 41

the right

to compulsory process for the attendance of witnesses to testify in defendant’s

defense; but, by pleading guilty, defendant waives or gives up those rights and

there will be no trial. The defendant further understands that if defendant pleads

guilty, the Court may ask defendant questions about the offense or offe

nses to

which defendant pleaded, and if defendant answers those questions under oath,

on the record, and in the presence of counsel (if any), defendant’s answers may

later be used against defendant in a prosecution for perjury or false statement. The

defendant also understands that defendant will be adjudicated guilty ofjthe

offenses to which defendant has pleaded and, if any of such offenses are felonies,

may thereby be deprived of certain rights, such as the right to vote, to hold public

Office, to serve on a jury, or to have possession of firearms.

I]. Factual Basis

 

Defendant is pleading guilty because defendant is in fact nd The

defendant certifies that defendant does hereby admit that the facts set forth below

are true, and were this case to go to trial, the United States would be able to prove

those specific facts and others beyond a reasonable doubt.

Defendant’s Initials [AIM 16

 

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 17 of 33 PagelD 42

7 3

FACTS
Overview
Beginning in or around October 2016, and continuing through in or around
April 2019, in the Middle District of Florida, and elsewhere, the defendant,
MICHAEL NOLAN knowingly and willfully conspired and agreed with others
to defraud federal health care benefit programs and to obtain, by means of false
and fraudulent pretenses, representations, and promises, money and property
owned by a health care benefit program, in connection with the delivery of and
payment for health care benefit services.
The Medicare Program
The Medicare Program (“Medicare”) was a federally funded program that

provided free or below-cost health care benefits to certain individuals, primarily

 

the elderly, blind, and disabled, The United States Department of Health and
Human Services (“HHS”), through its agency, the Centers for Medicare and
Medicaid Services (“CMS”), oversaw and administered Medicare. Individuals
who received benefits under Medicare were commonly referred to as Medicare
“beneficiaries.”
Medicare covered different types of benefits, which were separated into
different program “parts.” Medicare “Part B” covered outpatient care and

supplies. Outpatient care included, among other things, services provided by

Defendant’s Initials / VJ 17

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 18 of 33 PagelD 43

“ek

physicians, medical clinics, laboratories, and other qualified health care

providers, The services included, for example, office visits, minor surgical

procedures, and, pertinently, laboratory testing. Supplies included, among other

items, “durable medical equipment” (“DME”), which included, pertinently,

braces (¢.g., knee braces, back braces, shoulder braces, wrist braces, and other

“off-the-shelf” braces). Medicare Part B covered the aforementioned ite

services when they were medically necessary and ordered by licensed r

-ms and

nedical

doctors or other qualified health care providers. The Medicare Advantage

Program, formerly known as “Part C” or “Medicare+Choice,” provided

beneficiaries with the option to receive their Medicare benefits through a wide

variety of private managed care plans, rather than through Medicare 3

Physicians, clinics, and other health care providers, including lat
and DME suppliers (collectively, “providers”) that provided supplies ai
services to beneficiaries were able to apply for and to obtain unique ide
numbers allowing them to bill Medicare. Such unique identification nu

included, pertinently, (i) Medicare “provider numbers,” and (iii) “Pro

art B.
poratories
nd/or
ntification

imbers

 

ider

Transaction Access Numbers” (“PTANS”). Providers that received Medicare

provider numbers and/or PTANS could file claims with Medicare to o!
reimbursement for medically necessary services or supplies provided ta

beneficiaries. To receive Medicare reimbursement, providers needed ta

Defendant’s Initials L\a N 18

tain

have,

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 19 of 33 PagelD 44

ar 2

among other things, applied to the Medicare Administrative Contractor (“MAC i)
and executed written provider agreements and related documentation.

Under Medicare Part B, claims for services (including laboratory testing)

 

and DME supplies were adjudicated and processed through MACs,

   

geographical area or “jurisdiction.” For laboratory testing and other
Novitas Solutions Inc. (““Novitas”) was the MAC assigned to consolidated
Medicare jurisdictions JH and JL, which included Louisiana, Mississi Di,

Oklahoma, Texas, and Pennsylvania. For DME supplies, Medicare Part B claims

were processed by the MACs known as CGS Administrators, LLC (“CGS”) and

 

Noridian Healthcare Solutions (“Noridian”). Together, CGS and Noridian are
referred to as the “(DME MACs.” For claims submitted under the vale
Advantage Program, private health insurance companies, through their
respective Medicare Advantage Plans, adjudicated claims in locations
throughout the United States.
Cancer Genetic Testing
Cancer genetic testing (“CGx testing”) used DNA sequencing to) detect

mutations in genes that could indicate a higher risk of developing certain types of

cancers in the future. The test was typically performed on DNA material obtained

from a patient who provided a simple cheek swab.

Defendant’s Initials MIN 19

 

 
Case. 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 20 of 33 PagelD 45

“oF

CGx testing was not a method of diagnosing whether an individual had

cancer at the time of the test. Medicare did not cover diagnostic testing

that was

not reasonable and necessary for the diagnosis or treatment of illness ot injury or

to improve the functioning of a malformed body member. Except for certain

statutory exceptions, Medicare did not cover examinations performed for a

purpose other than treatment or diagnosis of a specific illness, symptoms,

complaint, or injury.

If diagnostic testing was necessary for the diagnosis or treatment

of illness

or injury or to improve the functioning of a malformed body member, Medicare

imposed additional requirements before covering the testing. Specificall

 

y, all

diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic tests were

required to be ordered by the physician who was treating the benefici

the physician who furnished a consultation or treated a beneficiary for

, that is,

specific

medical problem and who used the results in the management of the beneficiary's

specific medical problem. Tests not ordered by the physician who was treating the

beneficiary were not reasonable and necessary.

DME Claims under Medicare Part B

DME, as previously noted, included, pertinently, knee braces, back braces,

shoulder braces, wrist braces, and other “off-the-shelf” braces. Under Medicare

Part B, claims for DME supplies could be submitted for payment to the

Defendant's Initials AT M 20

 

DME
Case: 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 21 of

es

33 PagelD 46

MACs through system known as an “Electronic Data Interchange” (“EDI”),

which allowed DME suppliers to transmit claims to Medicare electronidally. To

enroll in electronic claims submissions, Medicare required that DME suppliers

complete a Common Electronic Data Interchange (“CEDI”) agreement

DME MACs. The CEDI agreement required DME suppliers to agree ta

with the

several

terms and conditions, including, for example, that it will submit claims that are

 

accurate, complete, and truthful. They also had to agree that, because all claims

would be paid from federal funds, anyone who misrepresented or falsified any

record or other information relating to any submitted claims could be s
fine and/or imprisonment under applicable Federal law.

To submit DME claims to Medicare, the DME supplier needed tc
(a) the type of service provided using a “Healthcare Common Procedure
System” or “HCPCS” code; (b) the date of service or supply; (c) the refe
physician’s NPI; (d) the charge for such services; (e) patient’s diagnosis;
NPI and PTAN for the DME supplier seeking reimbursement; and (g)

certification that the supplies were medically necessary. The DME supp

yect toa

) report:
: Coding
lring

(f) the

 

ier also

need certain information on file, including: (a) written documentation of a verbal

order or a preliminary written order from a treating physician; (b) a de

written order from the treating physician; (c) information from the treating

Defendant's Initials_/~WIM 21

 

ed

 
>

Case. 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 22 of

.

33 PagelD 47

physician concerning the beneficiary's diagnosis; and (d) proof of delivery of the

orthotic brace to the beneficiary.

Reliance on Telemedicine

 

Telemedicine was a means of connecting patients to providers vi

a

telecommunication technology, such as video-conferencing. Telemedicine

companies hired physicians and other providers to furnish telemedicine

ervices

to individuals. Telemedicine companies typically paid “treating providers” a fee

to consult with patients. In order to generate revenue, telemedicine companies

typically either billed the Medicare program or other health insurance program,

or offered a membership program to patients.

Some telemedicine companies offered membership programs to patients

who signed a contract for telemedicine services, paid a set dollar amount per

month, and paid a fee each time the patient had a telemedicine encounter with

one of its providers.
Medicare Part B covered expenses for specified telehealth services
requirements were met. These requirements included, among others: (a)
beneficiary was typically located in a rural area (meaning, outside a
“Metropolitan Statistica! Area” or in a rural health professional shortage

(b) that the services were delivered via an interactive audio- and video-

if certain

that the

t area);

telecommunications system; and (c} that the beneficiary was at a practitioner’s

Defendant’s Initials Ln 22

 
Case 8:20-cr-00195-MSS-AAS Document4 Filed 06/17/20 Page 23 of 33 PagelD 48

office or a specified medical facility—not at home—during the telehealth service
furnished by a remote practitioner.

Overview regarding CHAMPVA

The Civilian Health and Medical Program of the Department of| Veterans

Affairs (“CHAMPVA”) was a federal health benefit program. CHAMBVA is a
comprehensive health care program in which the VA shares the cost oficovered
health care services and supplies with eligible beneficiaries. The eligible categories
for CHAMPVA beneficiaries were the spouses or children of veterans who had
been rated permanently and totally disabled for a service-connected disability and
the surviving spouse or child of a veteran who died from a VA-rated service-
connected disability. In general, the CHAMPVA program covers most health
care services and supplies that are medically and psychologically necessary.
CHAMPVA was always the secondary payer to Medicare and reimbursed

beneficiaries for costs that Medicare did not cover. Health care claims must have

 

first been sent to Medicare for processing. Medicare electronically forwarded
claims to CHAMPVA after Medicare had processed them. For Medicare
supplemental plans, CHAMPVA processed the remaining portion of the claim

after receiving Medicare’s explanation of benefits.

Defendant's Initials aN 23

 
“a

Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 24 of

The Scheme
Between in or about October 2016 through in or about April 2019,
NOLAN and his partner, R.E., ran a telemarketing operation—REMN

Management, LLC (“REMN”)—that initially targeted the Medicare-aged

B3 PagelD 49

population to generate orders for DME and, later, CGx-testing. NOLAN and

R.E. are sometimes referred to herein as the “REMN Conspirators.” NOLAN

and R.E. then bribed medical practitioners to sign and to approve the orders,

regardless of their medical necessity. Some of these practitioners, particularly in

or after April 2018, were associated with NOLAN and R.E.’s own fraudulent

“telemedicine” company known as Comprehensive Telcare, LLC (“CompTel”).

Through their telemarketing and telemedicine operations, NOLAN and R!
facilitated the submission of approximately $134 million in fraudulent clai;

E.

ms to

Medicare and other federal health benefit programs, resulting in approximately

$29 million in payments
Operations at REMN and CompTel

Beginning in or about October 2016, NOLAN and R.E. formed REMN, a

purported “telemarketing” company located in Tampa, Florida. REMN’s
purported “telemarketing” offerings served the DME and CGx-testing ind)

But REMN was not actually engaged in legitimate “marketing” activity. R

astries.

lather,

REMN illegally sold and arranged for the sale of DME and CGx orders that were

Defendant’s Initials MIN - 24

 
_ Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 25 of 33 PagelD 50

signed as a result of NOLAN and R.E. bribing medical practitioners. These

 

orders were sometimes called “completed doctors’ orders” because they included
ali of the components necessary to present the claims to Medicare or other federal
health benefit programs for payment. Critically, those components incl a
medical practitioner’s signature, which was typically procured under the guise of
“telemedicine.”

The critical need for medical practitioners’ approval of such orders
prompted the REMN Conspirators to form their own “telemedicine” company.
In or about April 2018, they formed CompTel to obtain approvals for CGx tests
and DME from their own stable of medical practitioners. CompTel was
integrated into REMN’s telemarketing operation, which reduced or eliminated
reliance on third-party “telemedicine” (which was generally more expensive). The
REMN Conspirators electronically delivered DME and CGx orders to
CompTel’s medical practitioners for review and approval. The REMN
Conspirators paid CompTel’s medical practitioners approximately $50 for each
order they reviewed. It was clear, however, that CompTel’s medical practitioners
were not conducting compliant telehealth interactions. CompTel’s medical
practitioners typically had no prior treating relationship with the beneficiaries
and, critically, often did not initiate a relationship or even contact with

beneficiaries prior to approving DME and/or CGx orders. Instead, many|medical

Defendant’s Initials “J v 25

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 26 of B3 PagelD 51

practitioners at CompTel were “robo-signing” orders without evaluating medical
necessity. For example, as NOLAN and R.E. knew, a CompTel physician named

Dr. Daniel Canchola routinely approved CGx or DME orders within seconds of

 

electronically accessing the requisition form online. Dr. Canchola’s appro

  
   
   
  
   
 
  

made it impossible for him to have contact-——let alone a compliant telehealth
interaction—with beneficiaries. Further, as NOLAN and R.E. were aware,
CompTel practitioners did not bill Medicare or other federal health ben
programs for their purported consultation time. By forming CompTel, the REMN
Conspirators had access to their own medical staff to bribe and to sign or
generated through their telemarketing operation; the orders were, in turn, |i
sold to third parties to submit to Medicare and other federal health benefi
programs. The REMN Conspirators, however, also offered and sold CompTel’s
Global One Medical Solutions LLC and Med-Connect USA LLC (togei
“Global One/Med-Connect”), which were operated, controlled, and/or by
conspirators Patsy Truglia and Ruth Fernandez.
egal DME Claims
REMN generated numerous DME claims, which the REMN Conspirators
sold to third-party, DME-front owners to submit to Medicare. The REMN

Conspirators also offered and sold CompTel’s fraudulent “telemedicine” services

Defendant’s Initials NIN 26

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 27 of

‘

to DME-front owners and “marketers,” including Truglia, to complete the

orders for DME, regardless of medical necessity.

33 PagelD 52

ir

To generate DME claims, the REMN Conspirators acquired or purchased

patient data or “leads” for Medicare beneficiaries. The REMN Conspiratars fed

this information to third-party call centers, some of which were overseas, to

contact beneficiaries to offer DME and other items/services, including eventually

CGx-testing (as detailed later). Requisition forms or orders were electronically

created by the call centers, which the REMN Conspirators, in turn, transmitted to

medical practitioners. The medical practitioners were initially associated with

third-party companies, including, as detailed later, Company A. To reduce

reliance on third-party “telemedicine,” which was more expensive, the REMN

Conspirators formed CompTel. It was apparent to the REMN Conspiratofs that

the medical practitioners were routinely not contacting beneficiaries, let alone

conducting compliant telehealth interactions. The REMN Conspirators bribed the

medical practitioners, either directly or through intermediaries, to sign and to

approve DME orders.

The REMN Conspirators sold the illegal DME claims to third-party front

owners to submit to Medicare and other federal health benefit programs. The

claims were sold on a per-brace basis, but these transactions were disguise

Defendant's Initials (1 IM 27

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 28 of|/33 PagelD 53

ws .

 

“marketing” and other services on invoices. REMN had many DME-fro:

  
   
  
 
  

customers, including Dr. R.D., A.B., C.B., A.A., Truglia, Fernandez, and others.
The REMN Conspirators also offered and sold CompTel’s “telemedicine”
services to third parties, including Truglia and Fernandez who operated Global
One/Med-Connect. Global One/Med-Connect was a telemarketing operation
targeting the Medicare-aged population for DME. Global One/Med-Connect’s
call-center representatives generated orders for DME, which were in turn
electronically transmitted to CompTel via an automated, cloud-based delivery
system established by the REMN Conspirators. The orders would be assigned to
medical practitioners, including, for example, Dr. Canchola, for review
approval. CompTel’s medical practitioners, as noted previously, typically did not
contact beneficiaries and, instead, illegally approved DME orders in exchange for
a fee without properly evaluating medical necessity. After CompTel’s medical
practitioners signed the orders, they were electronically delivered back to Global
One/Med-Connect. The REMN Conspirators charged Global One/Med-
Connect approximately $90 per consultation, although that price was, at times,
lower to sustain the customer relationship. Global One/Med-Connect made
payments through a third-party intermediary, P.S.
Approximately $25 million of these illegal DME claims were submitted to

Medicare by Truglia, Fernandez, and their conspirators, resulting in payments of

Defendant's Initials_/“)J’ ui 28

 
MK e

Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 29 of33 PagelD 54

approximately $10 million. Approximately $137,643 of the illegal DME claims
were submitted to CHAMPVA, which is a federal health benefit program,
resulting in payments of approximately $20,304.

In addition to creating and selling illegal DME claims, the REMN
Conspirators also controlled, owned, held financial interests in, and/or managed
multiple DME supply companies—or, rather, the DME Fronts—including, but
not limited to SunRay Medical, Inc. (1265900690/7730250001), JAM Medical
(1164990594/7730230001), and A Step Above Medical, Inc. (“A Step Above”)
(1891270526/7724560001). The REMN Conspirators fraudulently established the
above-referenced fronts with the intent of using these fronts as conduits to pub
illegal DME claims to Medicare and other federal health benefit programs

Mlegal CGx Claims

In or about August 2017, the REMN Conspirators became involved in
CGx testing. As with DME, NOLAN AND RE. purchased leads from third-
party call centers. The leads consisted of information about Medicare
beneficiaries who had expressed an interest in CGx testing after responding to
telemarketing campaigns, internet solicitations, and other forms of marketing.
R.E. drafted and provided scripts for call centers, which generally did not employ
medical professionals, to use in soliciting Medicare beneficiaries to take CGx

tests.

Defendant's Initials /VIV 29

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 30 of

4. og

33 PagelD 55

After obtaining the leads, REMN staff, at NOLAN and R.E.’s direction,

contacted beneficiaries by telephone to confirm their interest in taking a CGx test .

and to explain the process, in order to increase the likelihood that the ben

would supply a cheek swab and sign a consent form authorizing the test. R

jary
EMN

staff also verified the beneficiary’s Medicare coverage information to ensue that

the test could be billed to Medicare. If a beneficiary agreed to take a CGx test,

REMN staff, at NOLAN and R.E.’s direction, shipped a swab kit and a

requisition to the beneficiary from its office in Tampa. Requisitions were

preprinted forms specifying the available types of CGx tests (i.e., testing a full

panel of genes for multiple cancers, or testing only a limited panel for a sm:

set of cancers), and identifying the laboratory that would perform the test.

Beneficiaries were asked to sign the requisition forms to indicate their consent to

having a CGx test performed, and to return the swab and the requisition form to

REMN.

NOLAN and R.E. caused the requisitions to be loaded to an electronic

platform for telemedicine practitioners to review and sign. Initially, NOLAN and

 

R.E. used Lotus Health for physician approvals of CGx requisitions. oie in
or about April 2018, NOLAN and R.E. primarily used physicians associated wi

ith

CompTel. NOLAN had primary responsibility for identifying and recruiting

telemedicine physicians who could approve orders for CGx testing.

Defendant's Initiais MIN 30

 
Hs

Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 31 of

. ¢

33 PagelD 56

R.E. drafted a “letter of medical necessity” for the telemedicine phspicians

to electronically sign with each CGx requisition. Once the requisitions and

of medical necessity were signed, R.E. arranged to have them transmitted to

letters

marketers, including Mark Allen., who had relationships with laboratories where

the tests could be performed, or to the laboratories themselves.

As NOLAN and R.E. knew, Allen arranged for CGx orders to be tested

and billed to Medicare. Initially, tests were referred to laboratories owned and/or

controlled by Khalid Satary in the Atlanta, Georgia area in exchange for

kickbacks paid out of the Medicare reimbursements. In or around February 2018,

Allen began referring CGx tests to Acadian Diagnostic Laboratories, LLC

(“Acadian”) in Baton Rouge, and to Laboratory A. NOLAN and RE. LC that
t

all the referrals were for CGx testing that was medically unnecessary and
reimbursable by Medicare because, among other things, the telemedicine

physicians were not treating the beneficiaries for cancer or symptoms of

and did not use the results of the testing in any treatment of the beneficiaries.

cer

Acadian and Laboratory A referred the CGx tests to other testing laboratonies to

be performed, and then submitted claims for reimbursement to Medicare. I
return for his referral of CGx tests to Acadian and Laboratory A, Allen rece

kickbacks paid out of the Medicare reimbursements, a portion of which he

Defendant's Initials [XIN 31

n

Pived

 
*

™ .

Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 32 of

Y

B3 PagelD 57

transferred to REMN. R.E. transferred a portion of the funds received by REMN

to telemedicine physicians and call centers.

From in or about January 2018, and continuing through in or about

April

2019, NOLAN and others submitted and caused the submission of approximately

$109 million in fraudulent claims to Medicare and Medicare Advantage Plans,

through Acadian and Laboratory A, for CGx testing that was not ordered by a

treating physician, was not medically necessary, and was not reimbursable

Medicare. These claims resulted in approximately $19 million in payments.

12. ize A ent

This plea agreement constitutes the entire agreement between

by

the

government and the defendant with respect to the aforementioned guilty plea and

no other promises, agreements, or representations exist or have been made

defendant or defendant’s attorney with regard to such guilty plea.

Defendant’s Initials oN 32

 

to the

 
Case 8:20-cr-00195-MSS-AAS Document 4 Filed 06/17/20 Page 33 of 33 PagelD 58

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant and
that defendant fully understands its terms.
. rah ,
DATED this day of April 2020.

 

 

 

 

 

MARIA CHAPA LOPEZ
United States Attorney
SP
Michael Nolan Kristen A. Fiore
Defendant Assistant United States Attorney
— A. Mio Eq ay G. Trezevant
Attomey for Defendant Assistant United States Attomey

Chief, Economic Crimes Section
ROBERT ZINK
Chief, Fraud Section

ALLAN MEDINA
Deputy a WL th Care Fraud Unit

 

Gary A. a

Tnal Attomey

Cnminal Division, Fraud Section
U.S. Department Of Justice

33
